Case 4:19-cv-01751-DMR Document 26-10 Filed 07/29/19 Page 1 of 4

EXHIBIT J
Case 4:19-cv-01751-DMR Document 26-10 Filed 07/29/19 Page 2 of 4

 

 

 

http: //archive. fo/zQCKD page 1
archivecaslytosk.onion $8ve¢ from hiips:/twiner.convisislovecrutt/status/920185800800731136 ] search _ 17 Oct 2017 09:09:10 UTC
webpage capture Ce ctor Speeeseet Been Mis ad

All snapshots from host twitter com

_| Webpage | (EERE) 3¥i snare downiead.zio teportenpror abuse

», isis agora lovecruft @isislovecruft 2h
Anyway—post Jacob Appelbaum just wanna point out there's a lot of
. goddamned “famous” men for no season who go round harming people nonstop

i Os Ds
, isis agora lovecruft
@isislovecruft

And that these goddamned piece of shit rapist
abuser men are only there because they're
enabled by someone you know. KILL THEIR
ENABLER

12:12 AM - 17 Oct 2017 from Seattle, WA

§ Retweels 21 Likes G9 & H@OSe a

15 21
QO
Travis @I3d 1h
Replying to @isislovecruft
..and people ask why i don't want to live in the States anymore...
| 91 a 2
Otuseyi Sonalya @OluseyiSonalya - 5im
: Not the point. This can happen anywhere.
| QO 1 tv

s Travis Gi3d - 39m
% f It can... but there is a frequency factor to consider.
j O1 DQ 1

Oluseyi Sonalya @OluseyiSonalya 27m
Present circumstances are not a function of innate differences, but passin shifts
that may well emerge elsewhere. Be vigilant.

' O12 DQ

i
\ Travis Qi3d 19m
% * i get what you are saying... and hopefully the shift passes quickly and culture
learns. but this bump is intense with litle end in sight.

Oo ti

o

2017 Twitter About Help Center Terms Privacy pelcy Cookies Ads info

 
Case 4:19-cv-01751-DMR Document 26-10 Filed 07/29/19 Page 3 of 4

http://archive. fo/zQCKD

 
Case 4:19-cv-01751-DMR Document 26-10 Filed 07/29/19 Page 4 of 4

http: //archive. fo/zQCKD

 
